Case 2:19-cv-00511-LEW Document 4 Filed 11/27/19 Page 1 of 6                   PageID #: 21




                          UNITED STATES DISTRICT COURT
                                    FOR THE
                               DISTRICT OF MAINE



 PRESCOTT McCURDY,                             )
          Petitioner                           )       PETITION FOR WRIT OF
                                               )       HABEAS CORPUS
                                               )       PURSUANT TO
        v.                                     )       28 U.S.C. § 2254
                                               )
 STATE OF MAINE,                               )       Docket No. 2:19-cv-00511-LEW
                         Respondent            )

                   RESPONDENT'S MOTION TO DISMISS/ANSWER
                     PETITION FOR WRIT OF HABEAS CORPUS
                          PURSUANT TO 28 U.S.C. § 2254


        By this Court’s “ORDER TO ANSWER” dated November 7, 2019, the Attorney

 General for the State of Maine has been ordered to respond to Petitioner Prescott

 McCurdy’s petition no later than January 6, 2020. The Attorney General, by and through

 Donald W. Macomber, Assistant Attorney General, responds to the petition with this

 motion to dismiss/answer as follows:

                         I.      PROCEDURAL BACKGROUND

        1.        On January 6, 2017, a criminal complaint was filed in the Unified

 Criminal Docket, Sagadahoc County, charging the petitioner, Prescott McCurdy

 (“McCurdy”) with six counts of violating a protection from abuse order and one count of

 domestic violence stalking. State of Maine v. Prescott McCurdy, Unified Crim. Docket,

 Sag. Cty., Docket No. SAGCD-CR-2017-00013. See docket record, complaint. On

 February 7, 2017, McCurdy entered not guilty pleas to all charges at his arraignment. See

 docket record.
Case 2:19-cv-00511-LEW Document 4 Filed 11/27/19 Page 2 of 6                     PageID #: 22




          2.    On May 4, 2017, McCurdy’s jury was selected, and the trial was held on

 May 11, 2017. See docket record, jury trial transcript. The State dismissed one of the

 violation of protection from abuse order counts, and the trial court dismissed another of

 those counts. The jury was hung on two additional of those counts, as well as the DV

 stalking count. See docket record, jury trial transcript. The jury returned guilty verdicts

 on two of the violation of protection from abuse order counts. See docket record, trial

 transcript.

          3.     On June 27, 2017, the State dismissed the three counts that the jury had

 hung on. See docket record. That same date, the Superior Court (Billings, J.) imposed

 concurrent sentences as follows: a 120-day term of imprisonment in the custody of the

 Sagadahoc County Sheriff, with all but 7-days suspended, to be followed by a 1-year

 period of administrative release with special conditions. See docket record, judgment &

 commitment order. Execution of the sentence was stayed pending appeal. See docket

 record

          4.    On May 25, 2017, McCurdy filed a notice of direct appeal pursuant to

 M.R. App. P. 2(a)(1) and 15 M.R.S. § 2115. See docket record; direct appeal docket

 sheet. On February 22, 2018, the Maine Law Court affirmed the judgment of conviction

 in a memorandum of decision. State of Maine v. Prescott McCurdy, SAG-17-229; direct

 appeal docket sheet, memorandum of decision. The trial court continued the stay of

 execution of the sentence because McCurdy filed a state petition for post-conviction

 review shortly after the Law Court’s decision. See docket record




                                               2
Case 2:19-cv-00511-LEW Document 4 Filed 11/27/19 Page 3 of 6                             PageID #: 23




         5.       McCurdy did not file a petition for a writ of certiorari with the United

 States Supreme Court. Accordingly, McCurdy’s judgment of conviction became final on

 May 24, 2018.


         6.       On March 2, 2018, McCurdy filed a state petition for post-conviction

 review, pursuant to 15 M.R.S. § 2129 and M.R.U. Crim. P. 68. Prescott McCurdy v. State

 of Maine, Unified Crim. Docket, Sag. Cty., SAGCD-CR-2018-00187; PCR docket

 record, petition. No amended petition was filed, and no evidentiary hearing was held on

 the petition. PCR docket record. On July 27, 2018 and August 30, 2018, the parties

 submitted memoranda. PCR docket record, memoranda. On February 22, 2019, the

 Superior Court (Billings, J.) denied the petition. PCR docket record, decision. The court

 ordered McCurdy to turn himself into the jail to serve the 7-day unsuspended portion of

 his sentence by March 18, 2019. PCR docket record. On March 15, 2019, the trial court

 extended the stay of execution until March 29, 2018.1 See docket record.


         7.       McCurdy did not file a notice of discretionary appeal to the Maine Law

 Court, pursuant to 15 M.R.S. § 2131. PCR docket record.

         8.       On October 28, 2019, McCurdy signed the current Section 2254 petition

 and filed it with this Court on November 4, 2019.




 1
  Petitioner McCurdy’s 120-day term of imprisonment has been fully served but he remains on
 administrative release.


                                                   3
Case 2:19-cv-00511-LEW Document 4 Filed 11/27/19 Page 4 of 6                       PageID #: 24




               II.     RESPONSE TO PETITIONER’S ALLEGATIONS

        In his section 2254 petition, Petitioner McCurdy has alleged three grounds:

        1. the protection from abuse statute violates his First Amendment rights;

        2. his due process right to a fair trial was violated; and

        3. the trial court did not have jurisdiction over him.



        Petitioner McCurdy did include his first two grounds in his direct appeal brief,

 and all three of these grounds in his petition for post-conviction review. McCurdy,

 however, did not file a discretionary appeal from the denial of his petition. As such,

 McCurdy’s third ground alleged here is procedurally defaulted and should be dismissed

 by the Court. Baldwin v. Reese, 541 U.S. 27, 29 (2004); see Coleman v. Thompson, 501

 U.S. 722, 750 (1991); Reese v. Liberty, 2018 WL 442998 *5 n. 6 (D. Me. 2018).

        As for the merits of the first two grounds, the law set forth in Chaplinsky v. New

 Hampshire, 315 U.S. 568 (1942)(First Amendment does not protect speech that threatens

 or harms others) and Frank v. Mangum, 237 U.S. 309 (1915)(Fourteenth Amendment due

 process right to a fair trial) constitutes “clearly established federal law” within the

 meaning of 28 U.S.C. § 2254(d)(1). The attached state court record – especially the trial

 transcript and the State’s Law Court brief -- establishes that the Maine Law Court’s

 decision rejecting the claims, were not contrary to, nor unreasonable applications of

 Chaplinsky or Frank.




                                                4
Case 2:19-cv-00511-LEW Document 4 Filed 11/27/19 Page 5 of 6                PageID #: 25




                              III.    ATTACHMENTS


       The Respondent presents to this Court as attachments the following materials:

              A.     State of Maine v. Prescott McCurdy,
                     Unified Crim. Docket., Sag. Cty.,
                     Docket No. CR-17-13
                     [underlying criminal case]:

                     1.      docket record;
                     2.      complaint;
                     3.      trial transcript;
                     4.      judgment and commitment order.

              B.     State of Maine v. Prescott McCurdy,
                     Maine Law Court,
                     Docket No. SAG-17-229
                     [direct appeal]:

                     1.      docket sheet;
                     2.      briefs;
                     3.      memorandum of decision.

              C.     Prescott McCurdy v. State of Maine,
                     Unified Crim. Docket., Sag. Cty.,
                     Docket No. CR-18-187
                     [state post-conviction review]:

                     1.      docket record;
                     2.      petition;
                     3.      memoranda;
                     4.      decision.




                                              5
Case 2:19-cv-00511-LEW Document 4 Filed 11/27/19 Page 6 of 6                 PageID #: 26




                                   IV.   CONCLUSION


        WHEREFORE, Respondent respectfully requests this Court to dismiss, or

 alternatively to deny, the “Petition Under 28 U.S.C. § 2254 For Writ of Habeas Corpus

 By A Person In State Custody” relative to Prescott McCurdy, and deny the writ.

                                             Respectfully submitted,

 Dated: November 27, 2019                        /s/ Donald W. Macomber
                                             DONALD W. MACOMBER
                                             Assistant Attorney General
                                             Criminal Division
                                             6 State House Station
                                             Augusta, ME 04333-0006
                                             (207) 626-8800



                          V.       CERTIFICATE OF SERVICE


        I, Donald W. Macomber, Assistant Attorney General, hereby certify that I have

 this date caused a copy of the foregoing “RESPONDENT’S MOTION TO DISMISS..”,

 with attachments, to be served upon Petitioner McCurdy at the address he provided to the

 Court when filing the petition.


 Dated: November 27, 2019                    /s/ Donald W. Macomber
                                             DONALD W. MACOMBER
                                             Assistant Attorney General
                                             Criminal Division




                                            6
